                                                                     305 Broadway, 7th Floor
TAYLOR & COHEN LLP                                                   New York, NY 10007
                                                                     Tel (212) 257-1900
                                                                     Fax (646) 808-0966
                                                                     www.taylorcohenllp.com

                                             April 28, 2021

By ECF and email

The Honorable Katherine Polk Failla
United States District Judge
United States Courthouse
                                                                   MEMO ENDORSED
40 Foley Square
New York, NY 10007

Re:    U.S. v. Gregoris Martinez, 19 CR 690-KPF

Dear Judge Failla:

        I represent Gregoris Martinez under the CJA. I am writing to request a 30-day adjournment of
Mr. Martinez’s sentencing, which is scheduled for May 25, 2021 at 3:00 pm, to a date in late June 2021.
This is Mr. Martinez’s first request for an adjournment of his sentencing. The government has no
objection to this request.

        The reason for this request is that Mr. Martinez has recently come under the care of a
psychiatrist, who has prescribed new medications. I have been advised that the doctor may need to
adjust the dosages or change the prescription after observing how Mr. Martinez responds over the next
four weeks. Accordingly, we are requesting a 30-day adjournment to ensure that the medications do not
interfere with Mr. Martinez’s sentencing and to allow his doctor to adjust his medications, if necessary.

       Mr. Martinez is currently released on bail, subject to conditions including electronic monitoring
and a curfew. Mr. Martinez has been fully compliant with the conditions of his release.

       Thank you for your attention.

Respectfully,



Zachary S. Taylor

cc:    Aline Flodr, Esq. (by ECF)
       Mollie Bracewell, Esq. (by ECF)
       Nicholas Chiuchiolo, Esq. (by ECF)
       Gregoris Martinez (by email)
Application GRANTED. The sentencing scheduled for May 25, 2021, is
hereby ADJOURNED to June 25, 2021, at 3:00 p.m. in Courtroom 618 of
the Thurgood Marshall Courthouse, 40 Foley Square, New York, New
York. The opening sentencing submission shall be due on or by June
11, 2021, and the response sentencing submission shall be due on or
by June 18, 2021.

Dated:    April 28, 2021               SO ORDERED.
          New York, New york



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
